UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6309


ADRIAN MARION SMITH,

                Plaintiff - Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General of the United States
of America; STATE OF GEORGIA CIRCUIT JUDGE ANNIS; BILL
BYARS, State of South Carolina SCDC Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:11-cv-00748-MBS)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian Marion Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrian Marion Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)   complaint.       We   have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the    reasons   stated    by    the   district    court.

Smith v. Holder, No. 3:11-cv-00748-MBS (D.S.C. filed Jan. 26,

2012; entered Jan. 27, 2012).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        2